MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                         FILED
this Memorandum Decision shall not be                                      Feb 28 2018, 9:45 am
regarded as precedent or cited before any
                                                                               CLERK
court except for the purpose of establishing                               Indiana Supreme Court
                                                                              Court of Appeals
the defense of res judicata, collateral                                         and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT
Christopher M. Forrest
Forrest Legal LLC
Fort Wayne, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In re The Marriage of:                                   February 28, 2018
                                                         Court of Appeals Case No.
                                                         02A03-1708-DR-2025
Matthew Strack,
                                                         Appeal from the Allen Circuit
Appellant-Petitioner,                                    Court
        and                                              The Honorable Thomas J. Felts,
                                                         Judge
Mary Strack,                                             The Honorable John D. Kitch III,
                                                         Magistrate
Appellee-Respondent.
                                                         Trial Court Cause No.
                                                         02C01-1603-DR-382



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A03-1708-DR-2025 | February 28, 2018           Page 1 of 14
                               Case Summary and Issues
[1]   Matthew (“Father”) and Mary (“Mother”) Strack separated in 2015. Following

      a hearing, the trial court issued a Decree of Dissolution of Marriage on May 18,

      2016, which awarded primary physical custody of the parties’ children to

      Mother, divided the marital estate, and ordered Father to pay Mother $650.00

      per week in child support. Father now appeals, presenting two issues for our

      review: (1) whether the trial court abused its discretion in assessing the amount

      of child support; and (2) whether the trial court abused its discretion in dividing

      the marital estate. Concluding the trial court abused its discretion on both

      counts, we reverse and remand for further proceedings.



                            Facts and Procedural History
[2]   Father and Mother were married on April 13, 1996, and had thirteen children

      together, eleven of whom are unemancipated (“Children”). Father filed a

      petition for the dissolution of marriage on March 16, 2016, Mother filed a

      counter-petition, and the trial court conducted a hearing on June 28, 2016,

      wherein the parties presented evidence in a summary fashion. The trial court

      entered a Provisional Order requiring Father to directly deposit his $650.00

      weekly Wal-Mart check directly into Mother’s bank account, “in lieu of child

      support and spousal support.” Appellant’s Appendix, Volume 2 at 17.


[3]   Following a final dissolution hearing, the trial court made its “provisional order

      of June 28, 2016 for $650 per week [in child support] a permanent Order of the


      Court of Appeals of Indiana | Memorandum Decision 02A03-1708-DR-2025 | February 28, 2018   Page 2 of 14
      Court[,]” and specified that it made this deviation “in the best interest of the

      children.” Appealed Order at 2. The trial court also allocated tax exemptions

      and the parties’ responsibilities for the Children’s uninsured medical expenses.


[4]   Regarding the marital estate, the trial court divided the assets and liabilities of

      the parties, explaining that its division was “an equal, just, reasonable, fair and

      equitable award thereof under the facts presented at trial, including the parties’

      agreement of the same.” Id. at 5. Father now appeals. Additional facts will be

      supplied as necessary.



                                 Discussion and Decision
[5]   We begin by observing that Mother chose not to file an appellee’s brief. When

      an appellee fails to submit a brief, we need not undertake the burden of

      developing their argument. Whittaker v. Whittaker, 44 N.E.3d 716, 719 (Ind. Ct.

      App. 2015). In these cases, we apply a less stringent standard of review with

      respect to showings of reversible error and may reverse the trial court if the

      appellant—in this case Father—is able to establish prima facie error. Id.

      “Prima facie” means “at first sight, on first appearance, or on the face of it.” Id.

      (citation omitted).


[6]   On appeal, Father argues the trial court abused its discretion by relying on

      improper means to calculate his child support obligation and by failing to justify

      its unequal division of the marital estate.




      Court of Appeals of Indiana | Memorandum Decision 02A03-1708-DR-2025 | February 28, 2018   Page 3 of 14
                                           I. Child Support
[7]   The trial court ordered Father to pay $650.00 per week in child support. Father

      claims the trial court abused its discretion by failing to adhere to the Indiana

      Child Support Guidelines and relevant case law. Finding numerous errors with

      the trial court’s order, we agree.


                                      A. Standard of Review
[8]   We presume a trial court’s calculation of child support is valid and we review

      its decision for abuse of discretion. Thompson v. Thompson, 811 N.E.2d 888, 924

      (Ind. Ct. App. 2004), trans. denied. The trial court abuses its discretion if its

      decision is clearly against the logic and the effect of the facts and circumstances

      before the court or if the court has misinterpreted the law. Id. This broad

      discretion, however, “must be exercised within the methodological framework

      established by the guidelines.” Quinn v. Threlkel, 858 N.E.2d 665, 670 (Ind. Ct.

      App. 2006).


                                      B. Child Support Order
[9]   The trial court made the following finding regarding child support:


              5.1      The Court makes the provisional order of June 28, 2016
                       for $650.00 per week a permanent Order of the Court.
                       The Court makes this deviation in the best interest of the
                       children.


      Appealed Order at 2. The Provisional Order dated June 28, 2016 referenced by

      the court provides the following regarding “Temporary Child Support”:

      Court of Appeals of Indiana | Memorandum Decision 02A03-1708-DR-2025 | February 28, 2018   Page 4 of 14
               4.1      Father’s check from Wal-Mart is directly deposited into
                        the Chase account ($650.00 per week) in lieu of child
                        support and spousal support.


       Appellant’s App., Vol. 2 at 17.


[10]   Initially, we observe the trial court’s purported award of child support is not an

       award of child support at all. The provisional order of June 28, 2016, which the

       court’s final order makes permanent, states that Father’s check from Wal-Mart

       would be directly deposited into Mother’s bank account “in lieu of child

       support and spousal support.” Id. Moreover, Father was involuntarily

       terminated from his job at Wal-Mart just before the final hearing. See

       Transcript, Volume 2 at 3. It would be difficult—indeed impossible—for Father

       to directly deposit a payroll check from a company at which he is no longer

       employed.


[11]   With that said, the Indiana Child Support Guidelines allow a trial court to

       impute potential income to a parent if the court is convinced the parent’s

       underemployment “has been contrived for the sole purpose of evading support

       obligations.” Kondamuri v. Kondamuri, 852 N.E.2d 939, 950 (Ind. Ct. App.

       2006). And, we recently explained in Miller v. Miller, 72 N.E.3d 952, 956 (Ind.

       Ct. App. 2017), that:


               While the Guidelines clearly indicate that a parent’s avoidance of
               child support is grounds for imputing potential income, it is not a
               necessary prerequisite. For example, the relevant commentary
               states, “When a parent is unemployed by reason of involuntary
               layoff or job termination, it still may be appropriate to include an

       Court of Appeals of Indiana | Memorandum Decision 02A03-1708-DR-2025 | February 28, 2018   Page 5 of 14
               amount in gross income representing that parent’s potential
               income.” Ind. Child Support Guideline 3(A)(3), cmt 2c(4).
               Thus, it is within the trial court’s discretion to impute potential
               income even under circumstances where avoiding child support
               is not the reason for a parent’s unemployment.


       (quoting In re Paternity of Pickett, 44 N.E.3d 756, 766 (Ind. Ct. App. 2015)). The

       trial court’s Decree of Dissolution of Marriage is absent a finding of imputed

       income. Therefore, the trial court’s award is facially deficient and Father has

       demonstrated prima facie error.


[12]   Second, even assuming the trial court’s order of $650.00 per week was indeed

       an order for child support, the trial court does not provide a basis for this

       amount. “We cannot review a support order to determine if it complies with

       the guidelines unless the order reveals the basis for the amount awarded.”

       Vandenburgh v. Vandenburgh, 916 N.E.2d 723, 728 (Ind. Ct. App. 2009). “Such

       revelation could be accomplished either by specific findings or by incorporation

       of a proper worksheet.” Cobb v. Cobb, 588 N.E.2d 571, 574 (Ind. Ct. App.

       1992). Here, the trial court neither made factual findings nor incorporated a

       valid worksheet.


[13]   Our review of the record reveals a worksheet submitted by Mother proposing a

       $650.00 support payment from Father. Respondents’ Exhibit [Volume] A-I at

       11. To the extent the trial court relied on this worksheet, doing so was

       improper because it was unsigned and never incorporated into the Decree. The

       Indiana Child Support Guidelines provide:



       Court of Appeals of Indiana | Memorandum Decision 02A03-1708-DR-2025 | February 28, 2018   Page 6 of 14
               1. Submitting Worksheet to Court. In all cases, a copy of the
                  worksheet which accompanies these Guidelines shall be
                  completed and filed with the court when the court is asked to
                  order support. This includes cases in which agreed orders are
                  submitted. Worksheets shall be signed by both parties, not their
                  counsel, under penalties for perjury.


       Ind. Child Support Guideline 3(B)(1) (emphasis added). We have previously

       held that unsigned, unverified worksheets should not be the basis for a trial

       court’s award. Vandenburgh, 916 N.E.2d at 723 (noting “the worksheets were

       improper because they were not signed or verified.”); Cobb, 588 N.E.2d at 574

       (concluding child support order based on unverified and unsigned worksheet

       was error because the use of such a worksheet “has no sanction under either the

       child support guidelines or the rules of evidence and trial procedure.”). We

       somewhat limited those holdings in In re Paternity of Jo.J., 992 N.E.2d 760, 770

       (Ind. Ct. App. 2013), but only where the worksheet is supported, rather than

       contradicted, by the evidence in the record. Because evidence such as Father’s

       involuntary termination and the amounts reflected by other documents

       contradicted Mother’s worksheet, it should not have served as the basis for the

       trial court’s award.


[14]   Third, the Decree states that Father’s $650.00 support order was a “deviation.”

       Appealed Order at 2. A trial court may, in its discretion, “deviate from the

       presumptive amount specified by the guidelines if application would result in an

       unjust award.” Cobb, 588 N.E.2d at 574 (citing Ind. Child Support Guideline

       3). When deviating from Guideline support, however, the trial court “must set


       Court of Appeals of Indiana | Memorandum Decision 02A03-1708-DR-2025 | February 28, 2018   Page 7 of 14
       forth a written finding stating the factual basis for the deviation.” In re Jo.J., 992

       N.E.2d at 771. Here, the trial court makes no such finding, merely stating that

       such a finding was “in the best interest of the children.” Appealed Order at 2.

       This is insufficient to support a deviation from the Guidelines. 1 The

       commentary to Indiana Child Support Guideline 3(F) states:


               3. Deviation from Guideline Amount. If the court determines
               that the Guideline amount is unjust or inappropriate, a written
               finding shall be made setting forth the factual basis for deviation
               from the Guideline amount. . . . A pro forma finding that the
               Guidelines are not appropriate does not satisfy the requirement
               for a specific finding of inappropriateness in a particular case,
               which is required in order to deviate from the guideline
               amount. . . .


[15]   We have previously explained that although the findings accompanying a

       deviation “need not be especially formal[, t]hey must . . . set forth the trial

       court’s reason for deviating from the guidelines’ amount so that as a reviewing

       court we may know the basis for the court’s decision.” Talarico v. Smithson, 579

       N.E.2d 671, 673 (Ind. Ct. App. 1991). A finding that the deviation is in the




       1
        Mother’s child support worksheet shows Father’s child support obligation to be $551.67 with credits of
       $65.00 for the children’s health insurance premium and $27.57 for parenting time of 52 overnights, which
       would represent a total child support obligation of $459.10. Respondents’ Exhibit [Volume] A-I at 11.
       However, Mother requested an upward deviation of $190.90 for a total child support obligation of $650.00
       because “The child support worksheet only provides for 9 children at home; these parties have 11
       unemancipated, minor children that need to be provided for. It is only appropriate to maximize the weekly
       support payments at 50% of the Combined Weekly Adjusted Income.” Id. at 12.

       Court of Appeals of Indiana | Memorandum Decision 02A03-1708-DR-2025 | February 28, 2018       Page 8 of 14
       “best interest of the children” is inadequate to reveal the basis of the court’s

       decision.


[16]   Because the trial court failed to support its award with factual findings or the

       incorporation of a valid child support worksheet, we are unable to determine

       whether the court complied with the Child Support Guidelines. Therefore,

       Father has demonstrated prima facie error and we must remand to the trial

       court for clarification of its award. See, e.g., Dye v. Young, 655 N.E.2d 549, 551

       (Ind. Ct. App. 1995).


[17]   Father also argues that if we remand the issue of child support, we should

       remand for the trial court to reconsider its determination regarding uninsured

       medical expense obligations and the allocation of child tax exemptions.

       Because these determinations are integrally tied to the appropriate amount of

       child support, we remand these issues to be considered accordingly.


                                         II. Marital Property
[18]   Father also challenges the trial court’s division of the marital property.

       Specifically, Father claims the property division is not “equal” as the trial court

       purports, and that while it is well within the trial court’s discretion to make an

       unequal division of the marital property, it must comply with Indiana’s marital

       property division statute and provide its reasoning for doing so. Either way,

       Father contends, the trial court abused its discretion. Again, we agree.




       Court of Appeals of Indiana | Memorandum Decision 02A03-1708-DR-2025 | February 28, 2018   Page 9 of 14
                                          A. Standard of Review
[19]   The division of marital assets is within the trial court’s discretion, and we

       reverse only for abuse of that discretion. Alexander v. Alexander, 927 N.E.2d 926,

       933 (Ind. Ct. App. 2010), trans. denied. Father must overcome the presumption

       that the trial court complied with the law and we consider the evidence most

       favorable to the trial court’s disposition of the marital property. Id.


                                           B. Division of Assets
[20]   In a dissolution action, all marital property goes into the marital pot for

       division, whether it was owned by either spouse before the marriage, acquired

       by either spouse after the marriage and before the final separation of the parties,

       or acquired by their joint efforts. Ind. Code § 31-15-7-4(a). “Property,” in this

       context, means “all the assets of either party or both parties.” Ind. Code § 31-9-

       2-98. “The requirement that all martial assets be placed in the marital pot is

       meant to [e]nsure that the trial court first determines that value before

       endeavoring to divide property.” Montgomery v. Faust, 910 N.E.2d 234, 238

       (Ind. Ct. App. 2009).


[21]   Indiana Code section 31-15-7-5 governs the distribution of marital property and

       provides as follows:


               The court shall presume that an equal division of the marital
               property between the parties is just and reasonable. However,
               this presumption may be rebutted by a party who presents
               relevant evidence, including evidence concerning the following
               factors, that an equal division would not be just and reasonable:


       Court of Appeals of Indiana | Memorandum Decision 02A03-1708-DR-2025 | February 28, 2018   Page 10 of 14
                        (1) The contribution of each spouse to the acquisition of
                            the property, regardless of whether the contribution
                            was income producing.


                        (2) The extent to which the property was acquired by each
                            spouse:


                                (A) before the marriage; or


                                (B) through inheritance or gift.


                        (3) The economic circumstances of each spouse at the time
                            the disposition of the property is to become effective,
                            including the desirability of awarding the family
                            residence or the right to dwell in the family residence
                            for such periods as the court considers just to the
                            spouse having custody of any children.


                        (4) The conduct of the parties during the marriage as
                            related to the disposition or dissipation of their
                            property.


                        (5) The earnings or earning ability of the parties as related
                            to:


                                (A) a final division of property; and


                                (B) a final determination of the property rights of
                                   the parties.


[22]   If a court adheres to the foregoing statutory presumption and divides the

       parties’ property equally, it need not set forth findings supporting its award.


       Court of Appeals of Indiana | Memorandum Decision 02A03-1708-DR-2025 | February 28, 2018   Page 11 of 14
       But, we have long held that when deviating from the presumption of an equal

       division, the trial court must state its reasons for doing so. Lulay v. Lulay, 591

       N.E.2d 154, 155-56 (Ind. Ct. App. 1992) (noting that if the trial court deviates

       from an equal division, the “trial court must enter findings explaining why it

       awarded an unequal division of the property.”); cf. Kirkman v. Kirkman, 555

       N.E.2d 1293, 1294 (Ind. 1990) (holding that trial court findings are not

       compelled for “insubstantial deviations from precise mathematical equality.”)


[23]   Following the final hearing, the trial court divided the assets and liabilities of

       the parties. Our review of this issue, however, is hindered by the fact that the

       trial court failed to calculate the gross marital estate, the values of the martial

       assets, or the total value of each party’s share in the Decree. See Montgomery v.

       Faust, 910 N.E.2d 234, 238 (Ind. Ct. App. 2009) (“Appellate courts are ill-

       equipped to determine the value of specific assets or of the total martial estate in

       the first instance, so it is vital to our review to have the trial court do so.”).

       Instead, the trial court simply allocated the parties’ assets and ordered that the

       debt from the former martial residence be shared equally while the parties

       would retain any debts held solely in their name.2 What follows is our best

       attempt to make sense of the Decree:




       2
         Mother testified that the Fort Wayne City Utilities bill “is in both of our names, but . . . that was with the
       Provisional Orders that I was responsible to pay that.” Tr., Vol. 2 at 37. Therefore, the Decree does not
       specifically allocate the Fort Wayne Utilities Bill but, in order to view the evidence in a light most favorable
       to the trial court’s disposition of the property, we attribute it to Mother. See Alexander, 927 N.E.2d at 933.

       Court of Appeals of Indiana | Memorandum Decision 02A03-1708-DR-2025 | February 28, 2018            Page 12 of 14
                                                          Father                      Mother
             Assets
                    Wal-Mart 401(k)                                                 $33,314.40
                    Wal-Mart Stocks                     $2,323.67
                    Pizza Hut 401(k)                     $281.03
                      Total Assets:                     $2,604.70                   $33,314.40
             Liabilites
                Marital Residence Debt                 $14,425.34                   $14,425.35
                 Father's Medical Bills                $1,372.19
                       Xfinity Bill                                                 $232.83
             Fort Wayne City Utilities Bill                                         $836.68*
                    Total Liabilites:                 $15,797.53                  $15,494.86
                   Assets - Liabilties           $2,604.70 - $15,797.53      $33,314.40 - $15,494.86
             Total Net Value:                    (negative) $13,192.83            $17,819.54


       See Appealed Order at 4-5. After allocating the foregoing assets and liabilities,

       the trial court concluded:


               11.1 This division of property and assignment of liabilities
               entered herein is an equal, just, reasonable, fair and equitable
               award thereof under the facts presented at trial, including the
               parties’ agreement of the same. See IC 31-15-6-4 and 5.


       Appealed Order at 5 (emphasis added).


[24]   Having noted that the trial court’s clear intention was to order not only a just,

       reasonable, and fair distribution, but also an equal distribution, the Decree

       clearly does not come close to meeting that characterization. Even when

       viewed in a light most favorable to the trial court’s award, the evidence reveals

       a discrepancy of $31,012.37: Father received negative $13,192.83 while Mother

       received $17,819.54. Because the trial court’s division of property was not


       Court of Appeals of Indiana | Memorandum Decision 02A03-1708-DR-2025 | February 28, 2018   Page 13 of 14
       equal and the trial court failed to state its reasons for deviating from the

       presumption of an equal division, Father has demonstrated prima facie error.

       See, e.g., In re Marriage of Davidson, 540 N.E.2d 641, 646 (Ind. Ct. App. 1989).



                                               Conclusion
[25]   Father has successfully demonstrated prima facie error regarding both the trial

       court’s award of child support and its division of the parties’ marital property.

       Accordingly, we reverse the trial court’s judgment and remand for further

       proceedings consistent with this opinion.


[26]   On remand, we direct the trial court to the Indiana Child Support Guidelines

       and, in accordance therewith, the court should determine an award supported

       by specific factual findings or a valid child support worksheet incorporated into

       its order. If the trial court still determines the Guideline amount is unjust or

       inappropriate under the circumstances, the trial court shall make written

       findings setting forth its factual basis for deviating from the Guideline amount.


[27]   Similarly, we direct the court to follow the statutory presumption and effect an

       equal division of the marital property or provide its rationale for choosing to do

       otherwise.


[28]   Reversed and remanded.


       Crone, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 02A03-1708-DR-2025 | February 28, 2018   Page 14 of 14